          Case 1:16-cv-01122-VEC Document 123 Filed 05/29/20 Page 1 of 3

                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 05/29/2020
--------------------------------------------------------------------------
                                                                         X
MICHELLE MARINO, individually and on behalf of all :
others similarly situated,                                               :
                                                                         :
                                             Plaintiff,                  :
                                                                         :        16-CV-1122 (VEC)
                           -against-                                     :
                                                                         :
COACH, INC.,                                                             :
                                                                         :
                                             Defendant.                  :
------------------------------------------------------------------------ X
MONICA RAEL, on behalf of herself and all others                         :
similarly situated,                                                      :
                                                                         :
                                             Plaintiff,                  :
                                                                         :        16-CV-3773 (VEC)
                           -against-                                     :
                                                                         :
COACH, INC.,                                                             :
                                                                         :
                                             Defendant.                  :
------------------------------------------------------------------------ X
DEBORAH ESPARZA, individually and on behalf of all :
others similarly situated,                                               :
                                                                         :
                                             Plaintiff,                  :
                                                                         :        16-CV-3677 (VEC)
                           -against-                                     :
                                                                         :
COACH, INC.,                                                             :
                                                                         :
                                             Defendant.                  :
------------------------------------------------------------------------ X
CERA HINKEY, on behalf of herself and all others                         :
situated,                                                                :
                                                                         :
                                             Plaintiff,                  :
                           -against-                                     :        16-CV-5320 (VEC)
                                                                         :
COACH, INC.,                                                             :
                                                                         :
                                             Defendant.                  :
------------------------------------------------------------------------ X
         Case 1:16-cv-01122-VEC Document 123 Filed 05/29/20 Page 2 of 3



                                                ORDER

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiffs have filed an unopposed motion for preliminary approval of the

parties’ class action settlement, preliminary certification of a settlement class, and approval of

their proposed notice plan, Dkt. 122; and

       WHEREAS the Court needs clarification or additional information before it can rule on

Plaintiffs’ motion;

       IT IS HEREBY ORDERED THAT, no later than June 19, 2020, the parties must file a

joint letter addressing the following issues:

   1. Potential discrepancy in class definitions. The proposed class definition contained
      within the parties’ settlement agreement, memorandum of law, and proposed approval
      order appears to differ from the definition in the proposed notice. According to the
      settlement agreement [Dkt. 122-3 at 13], memorandum in support of the motion [Dkt.
      122-1 at 4–5], the proposed order [Dkt. 122-11 at 4], the Settlement Class is defined, with
      exclusions not pertinent to this Order, to “include all persons identified in COACH’s
      CRM database who, during the Class Period, purchased one or more items from
      COACH’s Coach-branded outlet stores in the United States offered at a discount from a
      ‘MFSRP’ and which contained an MRSRP price on the tag.” On the other hand, the
      proposed Long-Form Notice [Dkt. 122-3 at 66] states in response to the question, “How
      do I know if I am in the Settlement?”: “The Settlement Class includes all persons who,
      from December 23, 2011 to [date of preliminary approval], purchased one or more items
      for personal or household use and not for resale from COACH’s Coach-branded outlet
      stores in the United States offered at a discount from a ‘MFSRP’ and which contained an
      MFSRP on the price tag.” The submissions do not appear to include the criteria for
      being included in “COACH’s CRM database,” and so the Court cannot determine
      whether that limitation in the class definition is inconsistent with the description of the
      Settlement Class proposed to be given to putative class members. Accordingly, Plaintiffs
      are ordered to clarify their proposed class definition, including whether the CRM
      database also includes persons who did not shop at Coach outlet stores, and whether there
      are persons who purchased one or more qualifying items but who do not appear in the
      CRM database.

   2. The reliability and availability of CRM data. According to the Declaration of Steven
      Weisbrot [Dkt. 122-9 ¶ 9] (“Weisbrot Decl.”), “Defendant maintains millions of email
      addresses for actual known Settlement Class Members.” Weisbrot further represents that
      Defendant’s records contain email addresses for approximately 18.5 million members of
      the proposed Settlement Class and non-email contact information for another 4.5 million.
      Id. ¶ 13. Bradley Breuer, an employee of Tapestry (formerly known as Coach), asserts
       Case 1:16-cv-01122-VEC Document 123 Filed 05/29/20 Page 3 of 3



     that “the vast majority of the email addresses” that are being provided for notice purposes
     “were provided to [Coach] by known members of the potential Settlement Class, in
     accordance with each state’s applicable laws.” [Dkt. 122-10 ¶ 3]. The Court presumes
     that Messrs. Weisbrot and Breuer are referring to entries in the CRM database, although
     that is by no means entirely clear. Assuming that is correct, Plaintiffs are ordered to
     provide greater specificity about the CRM data. At a minimum, the parties must explain
     (a) the percentage of entries in the CRM data that have neither an associated email
     address nor a mailing address (i.e., just a name or just a name and a telephone number);
     (b) for email addresses that were not directly provided by members of the potential
     Settlement Class, whether there are any indications that the email addresses are accurate
     and up-to-date.

  3. The likelihood of reliably identifying missing email addresses. The Weisbrot
     Declaration describes a two-step reverse-lookup process by which Angeion will obtain
     email addresses for individuals whose other information is available. See Weisbrot Decl.
     ¶¶ 14–15. For those 4.5 million individuals, Plaintiffs are ordered to explain in greater
     detail the likelihood that a correct and current email address would be found through the
     reverse-lookups.

  4. Read receipts for emailed notices. Plaintiffs are ordered to disclose Angeion’s ability
     to ascertain whether email recipients have opened or viewed the notices that it sends. If
     Angeion has that capability, Plaintiffs must explain why such data should not be provided
     as part of its final report in advance of the Fairness Hearing.

  5. Clarifying the internet banner notice plan. Paragraphs 21 and 22 of the Weisbrot
     Declaration are cryptic and filled with jargon. Plaintiffs are ordered to provide greater
     detail regarding the plan to notify class members through the “internet banner notice”
     portion of the Notice Program, including the rationale for the proposed number of
     “impressions,” and the possible changes that could be made to improve ad success over
     time.

  6. Notice by publication. Plaintiffs are ordered to disclose the identities of the “two
     different newspapers” in which the notice would be published. Id. ¶ 23. They must also
     explain why publication on a single day in only two newspapers is reasonable.

  7. Compliance with California law. The Plaintiffs propose to run ads in “a California
     regional publication” that meets the requirement of California law. Id. ¶ 24. Plaintiffs
     are ordered to disclose the identity of the publication it intends to use.

SO ORDERED.
                                                   _________________________________
Date: May 29, 2020                                       VALERIE CAPRONI
      New York, NY                                       United States District Judge
